UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4440


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OWERRIE DAVON BACON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00401-CCE-1)


Submitted:   March 3, 2017                 Decided:   March 24, 2017


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Kathleen A. Gleason,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Ripley Rand, United States Attorney, Stephen T. Inman,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Owerrie Bacon pled guilty to being a felon in possession of

a firearm, in violation of 18 U.S.C. § 922(g)(1) (2012).                      At

sentencing, the district court, upon finding that Bacon reached

for a firearm when an officer tried to arrest him, applied a four-

level enhancement to Bacon’s offense level.              See U.S. Sentencing

Guidelines Manual § 2K2.1(b)(6)(B) (2015).          Bacon’s sole argument

on appeal is that the district court committed clear error when it

determined that Bacon reached for the firearm.             We affirm.

     We review findings of fact for clear error.            United States v.

Strieper, 666 F.3d 288, 292 (4th Cir. 2012).            In applying the clear

error standard, “we . . . will not reverse a lower court’s finding

of fact simply because we would have decided the case differently.

Rather, a reviewing court must ask whether, on the entire evidence,

it is left with the definite and firm conviction that a mistake

has been committed.” Easley v. Cromartie, 532 U.S. 234, 242 (2001)

(citation and internal quotation marks omitted).            We have reviewed

the evidence and are not firmly convinced that the district court

clearly   erred   in      finding     Bacon   reached     for   the    firearm.

Accordingly, we affirm the district court’s judgment.               We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before     this     court   and

argument would not aid the decisional process.

                                                                       AFFIRMED

                                        2